MEMORANDUM *
Felincia Phang and Hendrick Liauw, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1262. We review for abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review. .
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely where it was filed over two years after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish materially changed circumstances in Indonesia to qualify for the regulatory exception to the time limit for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(h); Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant reopening).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.